Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 1, 2022

                                      No. 04-22-00355-CV

 SSC WIMBERLEY OPERATING COMPANY, LLC, Randall Morris, Bozena Mrozek,
Calvin Boutte, SavaSeniorCare Administrative and Consulting, LLC, and SSC Equity Holdings
                                        MT, LLC,
                                       Appellants

                                                v.

                                      Shellie GOODMAN,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI17165
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       Appellee’s brief was originally due August 1, 2022, however, Appellee has filed a motion
requesting an additional sixty days to file the brief. We grant in part the motion and order
Appellee to file the brief no later than September 12, 2022.

        Counsel is advised that no further extensions of time will be granted absent a motion,
filed before the brief is due, that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court